DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3, 14, and 31-32 are allowable. Claims 7, 9, 12-13, and 15-30, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-IV, as set forth in the Office action mailed on 3/18/2022, is hereby withdrawn and claims 7, 9, 12-13, and 15-30 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew J. Koopman on 8/16/2022.
The application has been amended as follows: 
In claim 7, line 13, after “casting step” please insert --, thereby producing a steel sheet--.
In claim 7, line 14, before “steel sheet” please delete “a” and insert –the--.
In claim 7, line 24, before “furnace” please delete “the” and insert –a--.
In claim 7, line 31, after “resulting” please insert –in--.
In claim 7, fourth to last line, please delete “the X, Y, and Z satisfy relation” and insert –X, Y, and Z satisfying relations--.
In claim 13, lines 3-4, after “manufactured by the method” please delete “for manufacturing a high-strength galvanized steel sheet”.
In claim 15, line 14, after “casting step” please insert --, thereby producing a steel sheet--.
In claim 15, line 15, before “steel sheet” please delete “a” and insert –the--.
In claim 15, line 32, after “resulting” please insert –in--.
In claim 15, fourth to last line, please delete “the X, Y, and Z satisfy relation” and insert –X, Y, and Z satisfying relations--.
In claim 16, line 21, after “casting step” please insert --, thereby producing a steel sheet--.
In claim 16, line 22, before “steel sheet” please delete “a” and insert –the--.
In claim 16, line 39, after “resulting” please insert –in--.
In claim 16, fourth to last line, please delete “the X, Y, and Z satisfy relation” and insert –X, Y, and Z satisfying relations--.
In claim 17, line 22, after “casting step” please insert --, thereby producing a steel sheet--.
In claim 17, line 23, before “steel sheet” please delete “a” and insert –the--.
In claim 17, line 40, after “resulting” please insert –in--.
In claim 17, fourth to last line, please delete “the X, Y, and Z satisfy relation” and insert –X, Y, and Z satisfying relations--.
In claim 24, lines 3-4, after “manufactured by the method” please delete “for manufacturing a high-strength galvanized steel sheet”.
In claim 25, lines 3-4, after “manufactured by the method” please delete “for manufacturing a high-strength galvanized steel sheet”.
In claim 26, lines 3-4, after “manufactured by the method” please delete “for manufacturing a high-strength galvanized steel sheet”.
In claim 27, lines 3-4, after “manufactured by the method” please delete “for manufacturing a high-strength galvanized steel sheet”.
In claim 28, lines 3-4, after “manufactured by the method” please delete “for manufacturing a high-strength galvanized steel sheet”.
In claim 29, lines 3-4, after “manufactured by the method” please delete “for manufacturing a high-strength galvanized steel sheet”.
In claim 30, lines 3-4, after “manufactured by the method” please delete “for manufacturing a high-strength galvanized steel sheet”.
In claim 31, line 2, after “of martensite” please insert –in terms of area ratio--.
In claim 32, line 2, after “of ferrite” please insert –in terms of area ratio--.
Allowable Subject Matter
Claims 1-3, 7, 9, and 12-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Pages 17-18 of Applicant’s Arguments/Remarks filed 7/29/2022 are persuasive in overcoming all of the previous rejections in view of the current amendments to the claims. Therefore, claims 1-3, 14, and 31-32 are in condition for allowance. Claims 7-9, 12-13, and 15-30 require all the limitations of an allowable claim, and are therefore rejoined and also in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734